Citation Nr: 0908565
Decision Date: 01/02/09	Archive Date: 03/12/09

DOCKET NO.  06-01 482	)	DATE JAN 02 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected varicose veins.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1951 to February 1953.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan in which the RO increased the veterans varicose veins rating to 10 percent disabling.

Please note this appeal has been advanced on the Boards docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim.  In this regard, the Board notes that the veteran has contended that his service-connected varicose vein disability has continued to worsen, and is manifested by symptoms that were not present at the time of his last VA compensation and pension examination.  See January 2006 Statement in Support of Claim.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence, including his or her statements, or those of the representative, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Thus, although the Board regrets the additional delay, this claim must be remanded in order to afford the veteran a VA examination to determine the current severity of his service connected varicose vein disability.

(Please note, this appeal has been advanced on the Boards docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran notice of VAs duties to 
notify and assist compliant with the recent holding of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

2.	Obtain and associate with the claims file all 
outstanding records of VA treatment pertaining to the veterans varicose veins disability since February 2006.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

3.	Provide the veteran with a VA veins and 
arteries examination of the right lower extremity in order to determine the current severity of his varicose veins disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The complete rationale for any opinions expressed should be provided.

4.	Readjudicate the claim.  In particular, review all the 
evidence that was submitted since the March 2006 supplemental statement of the case (SSOC).  If the benefits sought remain denied, the veteran should be provided an additional SSOC.  After the veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2008).


